DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 5, the applicant uses the term “gaplessly” in the limitation “a thermally conductive adhesive sheet gaplessly adhered to the heat-output surface of the die”; however, it appears (see, for example, FIG. 5) that there is a gap between the thermally conductive adhesive sheet 3 and heat-output surface 21 of the die 2 even though it is filled by an adhesive layer 33.  Appropriate clarification and/or correction are required.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Regarding claim 3, Co does not expressly disclose the thermal conductivity of the thermally conductive adhesive sheet being larger than a thermal conductivity of the heat-output surface, and the thermal conductivity of the thermally conductive adhesive sheet being larger 
	Regarding claim 5, see, for example, FIG. 11 wherein Co discloses the package body 550 being a molding compound having a top side that is arranged away from the board and that is coplanar with the heat-dissipating surface of the thermally conductive adhesive sheet 650.
	Regarding claim 6, see, for example, FIG. 11 wherein Co discloses an area of the heat-dissipating surface of the thermally conductive adhesive sheet 650 being equal to at least 50% of the area of the heat-output surface connected to the thermally conductive adhesive sheet, and wherein the heat-dissipating surface is configured to be exposed in the air or is configured to be connected to a heat-dissipating component.
Regarding claim 7, see, for example, FIG. 11 wherein Co discloses an adhesive layer 582.  Co does not expressly disclose an adhesion of the adhesive layer being able to be maintained for at least 8 hours under a temperature of 180 0C; however, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have an adhesion of the adhesive layer is able to be maintained for at least 8 hours under a temperature of 180 0C in order to ensure good adhesion in different conditions, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
 the package body 550 being gaplessly connected to the entirety of the surrounding lateral surface of the thermally conductive adhesive sheet 650, and the package body is not connected to the heat-dissipating surface of the thermally conductive adhesive sheet.
Regarding claim 10, see, for example, FIG. 11 wherein Co discloses a surrounding lateral side of the package body 550 being flush with a surrounding lateral side of the board 504.

5.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Co et al. US 2016/0329308 A1 as applied to claims 1-3, 5-8, and 10 above, and further in view of Hsu et al. US 8,338,938 B2.  Co does not disclose the surrounding lateral surface of the thermally conductive adhesive sheet being flush with a surrounding lateral surface of the die.  However, Hsu discloses (see, for example, FIG. 1) a chip scale package structure 1 comprising the lateral surface of the thermally conductive adhesive sheet 18 being flush with a surrounding lateral surface of the die 14.  It would have been obvious to one of ordinary skill in the art to have the surrounding lateral surface of the thermally conductive adhesive sheet being flush with a surrounding lateral surface of the die in order to align the die and thermally conductive adhesive for ease of manufacture and better compactness.

6.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Co et al. US 2016/0329308 A1 as applied to claims 1-3, 5-8, and 10 above, and further in view of Kimura et al. US 2004/0099944 A1.  Co does not disclose the surrounding lateral surface of the thermally conductive adhesive sheet is in an arced shape that has a center of curvature located in the thermally conductive adhesive sheet.  However, Kimura discloses (see, for example, Fig. 8) a In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





Eugene Lee
February 3, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815